650 S.E.2d 436 (2007)
STATE
v.
Eddie Lamar TAYLOR.
No. 719A05.
Supreme Court of North Carolina.
July 3, 2007.
Anne M. Gomez, Assistant Appellate Defender, for Taylor.
William Crumpler, Assistant Attorney General, Susan Doyle, District Attorney, Daniel P. O'Brien, Raleigh, for State of NC.
The following order has been entered on the motion filed on the 25th day of June 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Taylor) shall have up to and including the 30th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 3rd day of July 2007."